United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.F., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION, Denver, CO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1900
Issued: October 27, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 15, 2019 appellant filed a timely appeal from a September 11, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish respiratory
conditions, bronchitis, and headaches causally related to the accepted employment exposure.
FACTUAL HISTORY
On February 4, 2019 appellant, then a 49-year-old special agent, filed an occupational
disease claim (Form CA-2) for respiratory issues/bronchitis, loss of voice, and
1

5 U.S.C. § 8101 et seq.

headaches/migraines that she attributed to exposure to bacteria in the ventilation system when
working from January to December 2018 in the Cyber Squad offices. She indicated that she first
became aware of her condition on January 17, 2018 and first realized its relation to factors of her
federal employment on December 20, 2018.
In a narrative statement dated January 17, 2019, appellant indicated that she had moved
her workspace into newly-remodeled office space on December 21, 2017. Starting in early
January 2018, she began suffering from daily migraines, usually starting in the afternoon.
Appellant reported that she had suffered from migraines for years, but her prior headaches rarely
started in the afternoon and were never at such regularity or severity. She noted that on January 21,
2018 she was sick and was diagnosed with bronchitis and thereafter remained on leave for 22 days.
Appellant continued to work from February 26 to March 30, 2018, but continued to feel ill and she
indicated that she had lost her voice and that the afternoon headaches/migraines continued. She
attributed the cause of her illness and migraines to stresses at the workplace and had not considered
that it could have been the office space itself until after her numerous physician’s visits.
In a February 19, 2018 report, Dr. Judy Lane, a Board certified neurologist, diagnosed
chronic migraine without aura, intractable, with status migrainosus; cervicalgia of occipito-atlantoaxial region; medication overuse headache; and primary insomnia. She noted that appellant had
reported headaches over the prior 15 years with increased frequency, duration, and severity causing
moderate-to-significant dysfunction.
On February 21, 2018 Dr. Marsha M. Manning, a Board-certified internist, indicated that
appellant had been ill for approximately three to four weeks and first had significant myalgia and
a severe acute bronchitis, as well as a severe cough and severe hoarseness with almost no voice,
which could have been pertussis. She diagnosed migraine headaches, which appellant had for
multiple years and significant insomnia.
A computerized tomography (CT) scan of the maxillofacial/sinuses performed on
December 6, 2018 was unremarkable. A CT of the chest performed on December 11, 2018 showed
a benign five-millimeter right lower lobe calcified granuloma, but was otherwise unremarkable.
A pulmonary function report dated December 11, 2018 demonstrated normal spirometric values
indicating the absence of any significant degree of obstructive pulmonary impairment and/or
restrictive ventilator defect.
In reports dated December 11 and 20, 2018, Dr. David L. Goodman, a Board-certified
allergist and immunologist, diagnosed cough, dermatographic urticarial, dyspnea, and chronic
rhinitis. He indicated that appellant had been ill since September 2018 and had reported a
persistent cough for most of the year, with no response to numerous courses of oral and inhaled
medications, including steroids and antibiotics. Appellant missed 12 weeks of work and she
tended to worsen shortly after going back to the office and ascribed it to voice strain. A cough and
fever tended to accompany her return to work, as well. Dr. Goodman noted that appellant was
office-based when at work, but also worked from home at other times. He opined that there was
evidence of past exposure to a known vector of hypersensitivity pneumonitis, with temporal
correlation of evanescent symptom intensity to workplace exposures. Dr. Goodman noted that
there had been a pre-illness renovation of appellant’s workplace and she had been subjected to

2

work exposures as an agent involving raids in buildings with suspect hygiene and “[Heating
Ventilation and Air Conditioning (HVAC)]/mold exposure statuses.”
On December 28, 2018 Dr. Goodman reiterated his opinion that appellant’s recent airway
issues with cough and respiratory distress were related to episodic exposures to thermophilic
actinomycetes bacteria, a known cause of lung hypersensitivity reactions, which may be found in
HVAC systems. He noted that serologic evidence of exposure did not, by itself, prove causation,
but explained that there was circumstantial evidence that asymptomatic sensitization to this
actinomycetes family grain positive rod, a known vector of HP, followed by a respiratory viral
pathogen eliciting bronchial symptoms, could lead to an acute, or subacute, HP presentation.
Dr. Goodman found that appellant’s chest CT scan was absent signs of interstitial lung processes
and her spirometry was normal, after recent prednisone courses in treatment of her acute
respiratory symptoms. He recommended that she not be reexposed to the environment, as
progressive interstitial lung disease and fibrosis could result.
In a development letter dated February 7, 2019, OWCP informed appellant that the
evidence of record was insufficient to establish her claim. It advised her of the type of medical
and factual evidence required and provided a questionnaire for her completion. OWCP afforded
appellant 30 days to submit the requested information. It sent a similar letter requesting additional
information from the employing establishment.
In response, appellant submitted a narrative statement dated February 12, 2019 reiterating
the factual and medical history of her claim.
In a pulmonary visit note dated February 15, 2018, Dr. Dominic John Titone, a Boardcertified internist, pulmonologist, and critical care specialist, diagnosed bronchitis, possible mild
intermittent asthma, and history of hives.
In a report dated November 28, 2018, Dr. Brent W. Wieland, a Board-certified infectious
disease specialist, diagnosed chronic bronchitis and fever. He indicated that appellant presented
for an evaluation of recurrent upper respiratory tract infections. Dr. Wieland reported that she had
a history of chronic urticarial, allergic rhinitis, migraines, frequent upper respiratory infections,
and recurrent bronchitis. He reported that appellant had been unable to work for the past few
months due to her illness and had reported several episodes of recurrent bronchitis over the past
few years. Appellant believed that the episodes were occurring more frequently and reported
feeling ill on three separate prolonged courses in 2018.
On December 5, 2018 appellant had followed up with Dr. Wieland for a lab review and he
found that her initial workup was largely unremarkable, with negative infectious testing for
mononucleosis, normal immunoglobulin levels, and normal routine labs. She presented with sinus
congestion, as well as low-grade fevers, sore throat, hoarse voice, and cough.
In a December 11, 2018 report, Dr. Goodman indicated that appellant’s C-reactive protein
(CRP) testing was markedly elevated, but she had had milder CRP elevations in the past.
In a telephone encounter note dated December 17, 2018, Dr. Goodman indicated that
appellant’s labs were significant for “Micropolyspora faeni (A HYPERSENSITIVITY
PNEUMONITIS trigger).” He noted that her work area had been subdivided and renovated
3

months ago and indicated that he would be sending pertinent literature citations and the lab results
to her by mail, and that she would be pursuing an indoor air quality evaluation at her office in
Denver, Colorado. On February 19, 2018 Dr. Goodman indicated that in the standard,
nonindustrial, nonhazardous commercial/government administrative office environment in which
the exposures to thermophilic actinomyces bacteria, no requirement for protective equipment
(respirator, mask) would be stipulated. This was a post-construction exposure that would be totally
unpredictable in a remodeled office build out and hygienically prepared for occupancy under
applicable OSHA rules. Dr. Goodman opined that appellant’s claimed exposure or contact
occurred during the performance of duties in what was presumed to be an environment that had
been successfully remodeled for nonhazardous use. He indicated that no “precautions to take,”
nor “hazards of use” would have been typical for reoccupation of such a space.
In a hospital report dated February 18, 2019, Dr. Christopher Brian Mawn, a Board
certified plastic surgeon and otolaryngologist, diagnosed conditions including hoarseness of voice
and fatigue. On March 5, 2018 he diagnosed vocal cord dysfunction, following chronic bronchitis
in January 2018.
In a January 17, 2019 narrative statement, appellant reiterated the factual and medical
history of her claim and submitted a blood panel dated November 1, 2018.
On December 11, 2018 Dr. Goodman indicated that appellant had a very challenging health
year in 2018, with a persistent cough for most of the year, and opined that, in the face of a negative
allergy evaluation, her history was most suggestive of a postviral process.
In a letter dated February 27, 2019, the employing establishment indicated that appellant
moved to a new office on January 7, 2019 after working in an area of new construction which she
believed to be the cause of her medical conditions. It further indicated that, air quality testing of,
her workspace was conducted on February 4 and 11, 2019 and found to be within recommended
guidelines on the dates of testing, but complaints of a respiratory irritant were made by two
separate special agents, D.W. and R.W., neither of whom had knowledge of appellant’s illness.
The employing establishment noted that appellant did not wear a mask or respirator to conduct her
daily activities in the office and after her physician provided information and a diagnosis on her
condition and possible exposure to a respiratory irritant, she moved offices to reduce her exposure.
It submitted a position description and the Limited Indoor Air Quality Assessment dated
February 20, 2019.
In a February 28, 2019 report, Dr. Manning indicated that Dr. Goodman’s diagnosis was
made based on blood test results showing exposure to Saccharopolyspora rectivirgula (formerly
Micropolyspora faeni) bacteria/organism. Since moving to a different office space in another
building in January 2019, appellant had not shown a recurrence of prior symptoms which included
significant respiratory issues including bronchitis, laryngitis, fatigue, insomnia, and migraine
headaches, according to Dr. Manning. Dr. Manning explained that given that appellant had shown
recovery since appellant was no longer exposed to her former office space environment and given
the diagnosis made by Dr. Goodman, that the former office space was the source of appellant’s
illness.

4

By decision dated March 12, 2019, OWCP denied appellant’s claim. It accepted that she
was working in a newly remodeled office space as described, but denied her claim finding that the
medical evidence of record failed to establish causal relationship between the accepted
employment exposure and a diagnosed condition. OWCP concluded therefore that the
requirements had not been met to establish an injury as defined by FECA.
On June 13, 2019 appellant requested reconsideration and submitted a narrative statement
indicating that the symptoms she experienced from January to December 2018 completely
disappeared after her removal from the renovated office space in early January 2019. In addition,
since her retirement in May 2019, appellant had been in her residence daily and had experienced
none of her prior symptoms. In support of her claim, she also submitted an article on the topic of
actinomycetes and mycobacteria and an e-mail correspondence dated June 3, 2019 from M.H.
indicating that a separate sampling would be needed to detect thermophilic actinomycetes
organisms.
In a report dated May 20, 2019, Dr. Goodman indicated that the February 20, 2019 air
quality testing was a limited observational assessment of a functional workspace, and thus did not
specifically address the microbiological environment within that workspace. He opined that
appellant presented with a symptom complex quite typical of cluster 1 acute/subacute
hypersensitivity pneumonitis and had recurrent/remitting with avoidance/relapsing symptoms of
malaise, chills, and cough, accompanied by a normal chest imaging and serologic evidence of
sensitization to Saccharopolyspora rectivirgula.
Dr. Goodman concluded that absent
incontrovertible bacteriologic evidence to the contrary, her condition was work related.
By decision dated September 11, 2019, OWCP denied modification of its prior March 12,
2019 decision finding that the medical evidence of record was insufficient to establish causal
relationship between appellant’s diagnosed conditions and the accepted factors of her federal
employment. It noted that she had been working in a newly renovated office space and had been
exposed to a contaminated HVAC system, but she had been exposed to many airborne substances
on a daily basis and the medical evidence did not provide enough probative and substantial
evidence to support that her condition(s) resulted from being exposed to the newly remodeled
workspace, in general, or the HVAC system, in particular.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related

2

Id.

3
E.W., Docket No. 19-1393 (issued January 29, 2020); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

5

to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.8 Neither the mere fact
that a disease or condition manifests itself during a period of employment, nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents, is sufficient to
establish causal relationship.9
In a case in which a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.10
ANALYSIS
The Board finds that this case is not in posture for decision.
In support of her claim, appellant submitted a series of medical reports from her attending
physician, Dr. Goodman. In his reports, Dr. Goodman provided a proper factual and medical
history of injury, noting that there had been a pre-illness renovation of her workplace and she had
been subjected to work exposures as an agent involving raids in buildings with suspect hygiene
4

L.C., Docket No. 19-1301 (issued January 29, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

20 C.F.R. § 10.115; E.S., Docket No. 18-1580 (issued January 23, 2020); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
6

See T.L., Docket No. 18-0778 (issued January 22, 2020); Roy L. Humphrey, 57 ECAB 238, 241 (2005); Victor J.
Woodhams, 41 ECAB 345, 352 (1989).
7

J.F., Docket No. 18-0492 (issued January 16, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

A.M., Docket No. 18-0562 (issued January 23, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

9

E.W., supra note 3; Gary L. Fowler, 45 ECAB 365 (1994).

10
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013). See
R.D., Docket No. 18-1551 (issued March 1, 2019).

6

and HVAC/mold exposure statuses. On December 28, 2018 he reiterated his opinion that
appellant’s recent airway issues with cough and respiratory distress were related to episodic
exposures to thermophilic actinomycetes bacteria, and he explained that such bacteria are a known
cause of lung hypersensitivity reactions. Dr. Goodman indicated that the bacteria can be found in
HVAC systems. In his May 20, 2019 report, he cited to the February 20, 2019 air quality testing
and opined that he presented with a symptom complex quite typical of cluster 1 acute/subacute
hypersensitivity pneumonitis and had recurrent/remitting with avoidance/relapsing symptoms of
malaise, chills, and cough, accompanied by a normal chest imaging and serologic evidence of
sensitization to Saccharopolyspora rectivirgula. Dr. Goodman also indicated that while serologic
evidence of exposure did not, by itself, prove causation, he opined that there was circumstantial
evidence that asymptomatic sensitization to this actinomycetes family grain positive rod, a known
vector of HP, followed by a respiratory viral pathogen eliciting bronchial symptoms, could lead to
an acute, or subacute, HP presentation. He clarified that the blood test results were consistent with
the noted exposures. Based on his medical findings, Dr. Goodman concluded that appellant’s
workplace air exposures were the cause of her diagnosed conditions.
The Board finds that the reports from Dr. Goodman are sufficient to require further
development of the medical evidence in this claim. Dr. Goodman is a physician in the appropriate
field of medicine and is therefore qualified to render rationalized opinions on the issue of causal
relationship and he exhibited a comprehensive understanding of the medical record and case
history. His reports provide a rationalized explanation as to how appellant’s exposures to
contaminants in her renovated office space at work resulted in her diagnosed respiratory conditions
including bronchitis and headaches. The Board has long held that it is unnecessary that the
evidence of record in a case be so conclusive as to suggest causal connection beyond all possible
doubt. Rather, the evidence required is only that necessary to convince the adjudicator that the
conclusion drawn is rational, sound, and logical.11 Thus, Dr. Goodman’s medical opinions as set
forth in his series of reports are found to be rationalized and logical and are sufficient to require
further development of appellant’s claim.12
It is well established that proceedings under FECA are not adversarial in nature and, while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.13 OWCP has an obligation to see that justice is
done.14

11

W.M., Docket No. 17-1244 (issued November 7, 2017); E.M., Docket No. 11-1106 (issued December 28,
2011); Kenneth J. Deerman, 34 ECAB 641, 645 (1983).
12

J.H., Docket No. 18-1637 (issued January 29, 2020); D.S., Docket No. 17-1359 (issued May 3, 2019); X.V.,
Docket No. 18-1360 (issued April 12, 2019); C.M., Docket No. 17-1977 (issued January 29, 2019); William J.
Cantrell, 34 ECAB 1223 (1983).
13

See id. See also A.P., Docket No. 17-0813 (issued January 3, 2018); Jimmy A. Hammons, 51 ECAB 219,
223 (1999).
14
See B.C., Docket No. 15-1853 (issued January 19, 2016); E.J., Docket No. 09-1481 (issued February 19, 2010);
John J. Carlone, 41 ECAB 354 (1989).

7

On remand OWCP shall refer appellant, a statement of accepted facts, and the medical
record to an appropriate respiratory specialist. The chosen physician shall provide a rationalized
opinion as to whether the diagnosed conditions are causally related to the accepted factors of
appellant’s federal employment. If the physician opines that the diagnosed conditions are not
causally related to the accepted employment exposure, he or she must explain, with rationale, how
or why the opinion differs from that of Dr. Goodman. Following this and other such other further
development as deemed necessary, OWCP shall issue a de novo decision on appellant’s claim.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the September 11, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: October 27, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

